Case 3:21-cr-00017-GMG-RWT Document 4 Filed 04/19/21 Page 1 of 1 PageID #: 8



                                                                                             F~LED
                                                                                        APR 1~ 2021
                         UNITED STATES DISTRICT COURT FOR THE                      U~.C~STRICTCOT-\D
                          NORThERN DISTRICT OF WEST VIRGINIA


     UNITE]) STATES OF AMERICA,


                                                     Criminal No.       3:2 1CR—
     SILVERMAN CIVIL

        Defendant.                                   Violation:         18 U.S.C.   § 1001



                                               LNFORMATION

          The United States Attorney charges that:                                                   -




                                                COUNT ONE

              ~Fa1se Statements Made to Departnient or Agency of the United States)

          That on or about September 15, 2020, in Jefferson County. West Virginia, in the

   Northern District of West Virginia, Defendant SILVERMAN CIVIL, did willfully and

   knowingly make a materially false, fictitious and fraudulent statement and representation in a

   matter within the jurisdiction of the executive branch of the Government of the United States, by

   stating to Special Agent Joel Aboosamara that he did not participate in a foreign business. The

   statement and representation were false because, as SILVERMAN CIVIL then and there knew,

   he did participate in a foreign business.

          In violation of Title 18, United Sates Code. Section 1001.




   RANDOLPH J. BERNARD
   Acting United States Attorney

   Jeffrey A. Finucane
   Assistant United States Attorney
